Citation Nr: 9933630	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  92-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral leg and/or 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 13, 1981, to August 29, 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating action in 
which the RO denied service connection for a bilateral leg 
and/or knee disorder.  The claimant appealed and the case was 
remanded by the Board in October 1993, March 1995 and 
September 1997.  During the pendency of her appeal, the 
appellant changed her representative from AMVETS to the 
Disabled American Veterans as reflected on the title page of 
this decision. 


REMAND

In its March 1995 remand order, the Board requested that the 
RO obtain a complete copy of the appellant's service medical 
records, including a copy of her separation examination.  In 
the absence of a separation examination, the National Guard 
unit was to furnish certification to that effect.  There was 
no explanation or certification with regard to the lack of a 
separation examination.  Following the March 1995 remand, the 
RO appears to have requested the records from the appellant's 
National Guard unit in April 1995.  The request for 
information was sent on VA Form 70-3101, dated April 12, 
1995.  VA Form 70-3101 specified the appellant's social 
security number and the unit with which she served.  Besides 
contacting the appellant's National Guard unit, it appears 
that the RO also requested service medical records from the 
National Personnel Records Center (NPRC), as evidenced by a 
return slip, dated April 25, 1995, provided by NPRC in 
response to VA's inquiry for information.  Subsequently, in 
December 1995, a response was received from the New Mexico 
Army National Guard with a copy of the appellant's enlistment 
examination.  In a cover letter, it was indicated that the 
enlistment examination was the only physical exam found in 
the appellant's file.

Pursuant to the Board's most recent remand order, issued in 
September 1997, the RO again contacted NPRC, in an attempt to 
obtain a report of a service discharge physical examination.  
The Board notes that the RO's request for information from 
NPRC listed the appellant's social security number and 
mentioned the unit to which she had been assigned.  VA Form 
70-3101-4 identified the appellant only as [redacted]
[redacted].  A review of the record indicates that she is also 
known as [redacted].  NPRC responded by requesting 
further information, including the following: (1) the 
appellant's service number and social security number; (2) 
copy of the latest separation form ("separation form" in 
this context is construed by the Board as meaning the DD 
214); and (3) full organizational designations (units and 
subunits) and approximate dates of assignment thereto.  

Based on the information of record, the Board cannot discern 
with certainty what prompted NPRC's request for additional 
information.  However, it appears that NPRC's search for 
information was hampered by the fact that NPRC lacked a DD 
214 and by the fact that it was unaware that the appellant 
had served under another surname.

In an August 24, 1998 letter, the RO requested the appellant 
to advise whether she had a report of the separation physical 
examination.  A second letter, dated September 22, 1998, 
regarding this matter was resent to the appellant.  A 
response was not forthcoming.  The Board believes that no 
useful purpose would be served by again contacting the 
appellant about this matter.  However, it is still required 
that the existing information be fully utilized in an effort 
to obtain a report of the service discharge examination.

A VA orthopedic examination was performed in December 1998, 
pursuant to the Board's remands requesting medical opinion 
about the etiology of any knee or leg disorders now present.  
The physician, whose opinion was based on a review of the 
claims file, determined that the appellant currently has 
osteoporosis affecting the femurs and tibias; that 
osteoporosis was secondary to hyperthyroidism; and that 
hyperthyroidism had first been identified many years after 
the period of ACDUTRA.  The examiner referenced service 
medical records indicating knee sprain during ACDUTRA and 
referred to current clinical and x-ray examination findings.  
The assessment was that the appellant had never sustained a 
tibial or femoral fracture, including a stress fracture.  The 
Board has reviewed the examiner's indepth report and 
concludes that it rules out that the appellant has current 
disability of the knees or legs stemming from knee sprain 
noted during ACDUTRA.  However, one problem that still 
remains is that the examiner's assessment was made without 
the benefit of a report of the separation physical 
examination if, in fact, such an examination had been 
performed.


In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact NPRC to 
ascertain whether a service discharge 
examination was performed and whether it 
is located at the NPRC.  The RO's request 
for information from NPRC should be 
accompanied by a copy of the appellant's 
DD 214 and should identify the appellant 
by both her current surname and the 
surname under which she performed 
ACDUTRA.  If a report of the service 
discharge examination is obtained, it 
should be associated with the claims 
folder.  If the efforts to obtain a 
report of the service discharge 
examination fail, or if it is determined 
that no discharge examination was 
performed, NPRC should certify that such 
is the case and the written response 
should be associated with the claims 
folder.

2.  If a report of a service discharge 
examination is obtained and if such 
report documents any complaints, 
findings, or diagnoses with respect to 
the appellant's knees or legs, then the 
claims folder should be returned for an 
addendum report from the same physician 
who examined the appellant in December 
1998.  The addendum report must be based 
on a review of the claims folder, 
including the report of the service 
discharge examination, and the Board's 
remand orders.  However, another 
examination need not be scheduled in this 
case.  Based on a review the claims 
folder, the examiner should again state 
whether it is at least as likely as not 
that the symptoms noted during ACDUTRA 
were manifestations of the current 
disorder.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
appellant, both the appellant and her representative should 
be provided a Supplemental Statement of the Case.  The 
appellant and her representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

